
	

113 HR 5114 IH: Helping Unaccompanied Minors and Alleviating National Emergency Act
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5114
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2014
			Mr. Cuellar (for himself, Mr. Barber, and Mr. Farenthold) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Homeland Security, Armed Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To facilitate the expedited processing of minors entering the United States across the southern
			 border and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Helping Unaccompanied Minors and Alleviating National Emergency Act or the HUMANE Act.
		IProtecting Children
			101.Repatriation of unaccompanied alien childrenSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)) is amended—
				(1)in paragraph (2)—
					(A)by amending the paragraph heading to read as follows: Rules for unaccompanied alien children;
					(B)in subparagraph (A), in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; and
					(C)in subparagraph (C)—
						(i)by amending the subparagraph heading to read as follows: Agreements with foreign countries; and
						(ii)in the matter preceding clause (i), by striking countries contiguous to the United States and inserting Canada, El Salvador, Guatemala, Honduras, Mexico, and any other foreign country that the Secretary
			 determines appropriate; and
						(2)in paragraph (5)(D)—
					(A)in the subparagraph heading, by striking Placement in removal proceedings and inserting Expedited due process and screening for unaccompanied alien children;
					(B)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under
			 subsection (a)(2), shall be— and inserting who does not meet the criteria listed in paragraph (2)(A)—;
					(C)by striking clause (i) and inserting the following:
						
							(i)shall be placed in a proceeding in accordance with section 235B of the Immigration and Nationality
			 Act, which shall commence not later than 7 days after the screening of an
			 unaccompanied alien child described in paragraph (4);;
					(D)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively;
					(E)by inserting after clause (i) the following:
						
							(ii)may not be placed in the custody of a nongovernmental sponsor or otherwise released from the
			 custody of the United States Government until the child is repatriated
			 unless the child is the subject of an order under section 235B(e)(1) of
			 the Immigration and Nationality Act;;
					(F)in clause (iii), as redesignated, by inserting is before eligible; and
					(G)in clause (iv), as redesignated, by inserting shall be before provided.
					102.Expedited due process and screening of unaccompanied alien children 
				(a)Amendments to Immigration and Nationality Act
					(1)In generalChapter 4 of the Immigration and Nationality Act is amended by inserting after section 235A the
			 following:
						
							235B.Humane and expedited inspection and screening for unaccompanied alien children
								(a)Defined termIn this section, the term asylum officer means an immigration officer who—
									(1)has had professional training in country conditions, asylum law, and interview techniques
			 comparable to that provided to full-time adjudicators of applications
			 under section 208, and
									(2)is supervised by an officer who—
										(A)meets the condition described in paragraph (1); and
										(B)has had substantial experience adjudicating asylum applications.
										(b)Proceeding
									(1)In generalNot later than 7 days after the screening of an unaccompanied alien child under section 235(a)(4)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(4)), an immigration judge shall conduct a proceeding to inspect, screen, and
			 determine the status of an unaccompanied alien child who is an applicant
			 for admission to the United States.
									(2)Time limitNot later than 72 hours after the conclusion of a proceeding with respect to an unaccompanied alien
			 child under this section, the immigration judge who conducted such
			 proceeding shall issue an order pursuant to subsection (e).
									(c)Conduct of proceeding
									(1)Authority of immigration judgeThe immigration judge conducting a proceeding under this section—
										(A)shall administer oaths, receive evidence, and interrogate, examine, and cross-examine the alien and
			 any witnesses;
										(B)may issue subpoenas for the attendance of witnesses and presentation of evidence; and
										(C)is authorized to sanction by civil money penalty any action (or inaction) in contempt of the
			 judge’s proper exercise of authority under this Act.
										(2)Form of proceedingA proceeding under this section may take place—
										(A)in person;
										(B)at a location agreed to by the parties, in the absence of the alien;
										(C)through video conference; or
										(D)through telephone conference.
										(3)Presence of alienIf it is impracticable by reason of an alien's mental incompetency for the alien to be present at
			 the proceeding, the Attorney General shall prescribe safeguards to protect
			 the rights and privileges of the alien.
									(4)Rights of the alienIn a proceeding under this section—
										(A)the alien shall be given the privilege of being represented, at no expense to the Government, by
			 counsel of the alien’s choosing who is authorized to practice in such
			 proceedings;
										(B)the alien shall be given a reasonable opportunity—
											(i)to examine the evidence against the alien;
											(ii)to present evidence on the alien’s own behalf; and
											(iii)to cross-examine witnesses presented by the Government;
											(C)the rights set forth in subparagraph (B) shall not entitle the alien—
											(i)to examine such national security information as the Government may proffer in opposition to the
			 alien’s admission to the United States; or
											(ii)to an application by the alien for discretionary relief under this Act; and
											(D)a complete record shall be kept of all testimony and evidence produced at the proceeding.
										(5)Withdrawal of application for admissionIn the discretion of the Attorney General, an alien applying for admission to the United States
			 may, and at any time, be permitted to withdraw such application and
			 immediately be returned to the alien’s country of nationality or country
			 of last habitual residence.
									(d)Decision and burden of proof
									(1)Decision
										(A)In generalAt the conclusion of a proceeding under this section, the immigration judge shall determine whether
			 an unaccompanied alien child is likely to be—
											(i)admissible to the United States; or
											(ii)eligible for any form of relief from removal under this Act.
											(B)EvidenceThe determination of the immigration judge under subparagraph (A) shall be based only on the
			 evidence produced at the hearing.
										(2)Burden of proof
										(A)In generalIn a proceeding under this section, an alien who is an applicant for admission has the burden of
			 establishing, by a preponderance of the evidence, that the alien—
											(i)is likely to be entitled to be lawfully admitted to the United States or eligible for any form of
			 relief from removal under this Act; or
											(ii)is lawfully present in the United States pursuant to a prior admission.
											(B)Access to documentsIn meeting the burden of proof under subparagraph (A)(ii), the alien shall be given access to—
											(i)the alien’s visa or other entry document, if any; and
											(ii)any other records and documents, not considered by the Attorney General to be confidential,
			 pertaining to the alien’s admission or presence in the United States.
											(e)Orders
									(1)Placement in further proceedingsIf an immigration judge determines that the unaccompanied alien child has met the burden of proof
			 under subsection (d)(2), the judge shall order the alien to be placed in
			 further proceedings in accordance with section 240.
									(2)Orders of removalIf an immigration judge determines that the unaccompanied alien child has not met the burden of
			 proof required under subsection (d)(2), the judge shall order the alien
			 removed from the United States without further hearing or review unless
			 the alien claims—
										(A)an intention to apply for asylum under section 208; or
										(B)a fear of persecution.
										(3)Claims for asylumIf an unaccompanied alien child described in paragraph (2) claims an intention to apply for asylum
			 under section 208 or a fear of persecution, the officer shall order the
			 alien referred for an interview by an asylum officer under subsection (f).
									(f)Asylum interviews
									(1)Defined termIn this subsection, the term credible fear of persecution means, after taking into account the credibility of the statements made by the alien in support of
			 the alien’s claim and such other facts as are known to the officer, there
			 is a significant possibility that the alien could establish eligibility
			 for asylum under section 208.
									(2)Conduct by asylum officerAn asylum officer shall conduct interviews of aliens referred under subsection (e)(3).
									(3)Referral of certain aliensIf the officer determines at the time of the interview that an alien has a credible fear of
			 persecution, the alien shall be held in the custody of the Secretary of
			 Health and Human Services pursuant to section 235(b) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(b)) during further consideration of the application for
			 asylum.
									(4)Removal without further review if no credible fear of persecution
										(A)In generalSubject to subparagraph (C), if the asylum officer determines that an alien does not have a
			 credible fear of persecution, the officer shall order the alien removed
			 from the United States without further hearing or review.
										(B)Record of determinationThe officer shall prepare a written record of a determination under subparagraph (A), which shall
			 include—
											(i)a summary of the material facts as stated by the applicant;
											(ii)such additional facts (if any) relied upon by the officer;
											(iii)the officer's analysis of why, in light of such facts, the alien has not established a credible
			 fear of persecution; and
											(iv)a copy of the officer’s interview notes.
											(C)Review of determination
											(i)RulemakingThe Attorney General shall establish, by regulation, a process by which an immigration judge will
			 conduct a prompt review, upon the alien’s request, of a determination
			 under subparagraph (A) that the alien does not have a credible fear of
			 persecution.
											(ii)Mandatory componentsThe review described in clause (i)—
												(I)shall include an opportunity for the alien to be heard and questioned by the immigration judge,
			 either in person or by telephonic or video connection; and
												(II)shall be conducted—
													(aa)as expeditiously as possible;
													(bb)within the 24-hour period beginning at the time the asylum officer makes a determination under
			 subparagraph (A), to the maximum extent practicable; and
													(cc)in no case later than 7 days after such determination.
													(D)Mandatory protective custodyAny alien subject to the procedures under this paragraph shall be held in the custody of the
			 Secretary of Health and Human Services pursuant to Section 235(b) of the
			 William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(b))—
											(i)pending a final determination of credible fear of persecution; and
											(ii)after a determination that the alien does not such a fear, until the alien is removed.
											(g)Limitation on administrative review
									(1)In generalExcept as provided in subsection (f)(4)(C) and paragraph (2), a removal order entered in accordance
			 with subsection (e)(2) or (f)(4)(A) is not subject to administrative
			 appeal.
									(2)RulemakingThe Attorney General shall establish, by regulation, a process for the prompt review of an order
			 under subsection (e)(2) against an alien who claims under oath, or as
			 permitted under penalty of perjury under section 1746 of title 28, United
			 States Code, after having been warned of the penal ties for falsely making
			 such claim under such conditions to have been—
										(A)lawfully admitted for permanent residence;
										(B)admitted as a refugee under section 207; or
										(C)granted asylum under section 208..
					(2)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended
			 by inserting after the item relating to section 235A the following:
						
							
								Sec. 235B. Humane and expedited inspection and screening for unaccompanied alien children..
					(b)Judicial review of orders of removalSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by inserting , or an order of removal issued to an unaccompanied alien child after proceedings under section
			 235B after section 235(b)(1); and
						(B)in paragraph (2)—
							(i)by inserting or section 235B after section 235(b)(1) each place it appears; and
							(ii)in subparagraph (A)—
								(I)in the subparagraph heading, by inserting or 235B after section 235(b)(1); and
								(II)in clause (iii), by striking section 235(b)(1)(B), and inserting section 235(b)(1)(B) or 235B(f);; and
								(2)in subsection (e)—
						(A)in the subsection heading, by inserting or 235B after section 235(b)(1);
						(B)by inserting or section 235B after section 235(b)(1) in each place it appears;
						(C)in subparagraph (2)(C), by inserting or section 235B(g) after section 235(b)(1)(C); and
						(D)in subparagraph (3)(A), by inserting or section 235B after section 235(b).
						103.Due process protections for unaccompanied alien children present in the United States
				(a)Special motions for unaccompanied alien children
					(1)Filing authorizedBeginning on the date that is 60 days after the date of the enactment of this Act, the Secretary of
			 Homeland Security, notwithstanding any other provision of law, may, at the
			 sole and unreviewable discretion of the Secretary, permit an unaccompanied
			 alien child who was issued a Notice to Appear under section 239 of the
			 Immigration and Nationality Act (8 U.S.C. 1229) during the period
			 beginning on January 1, 2013, and ending on the date of the enactment of
			 this Act—
						(A)to appear, in-person, before an immigration judge who has been authorized by the Attorney General
			 to conduct proceedings under section 235B of the Immigration and
			 Nationality Act, as added by section 102;
						(B)to attest to their desire to apply for admission to the United States; and
						(C)to file a motion—
							(i)to expunge—
								(I)any final order of removal issued against them between January 1, 2013, and the date of the
			 enactment of this Act under section 240 of the Immigration and Nationality
			 Act (8 U.S.C. 1229a); or
								(II)any Notice to Appear issued between January 1, 2013, and the date of the enactment of this Act
			 under
			 section 239 of the Immigration and Nationality Act (8 U.S.C. 1229); and
								(ii)to apply for admission to the United States by being placed in proceedings under section 235B of
			 the Immigration and Nationality Act.
							(2)Motion grantedAn immigration judge may, at the sole and unreviewable discretion of the judge, grant a motion
			 filed under paragraph (1)(C) upon a finding that—
						(A)the petitioner was an unaccompanied alien child (as defined in section 235 of the William
			 Wilberforce Trafficking Victims Protection Act of 2008 (8 U.S.C. 1232)) on
			 the date on which a Notice to Appear described in paragraph (1) was issued
			 to the alien;
						(B)the Notice to Appear was issued during the period beginning on January 1, 2013, and ending on the
			 date of the enactment of this Act;
						(C)the unaccompanied alien child is applying for admission to the United States; and
						(D)the granting of such motion would not be manifestly unjust.
						(3)Effect of motionNotwithstanding any other provision of law, upon the granting of a motion to expunge under
			 paragraph (2)—
						(A)the Secretary of Homeland Security shall immediately expunge any final order of removal resulting
			 from a proceeding initiated by any Notice to Appear described in paragraph
			 (1), and such Notice to Appear; and
						(B)the immigration judge who granted such motion shall, while the petitioner remains in-person,
			 immediately inspect and screen the petitioner for admission to the United
			 States by conducting a proceeding under section 235B of the Immigration
			 and Nationality Act.
						(4)Protective custodyAn unaccompanied alien child who has been granted a motion under paragraph (2) shall be held in the
			 custody of the Secretary of Health and Human Services pursuant to section
			 235 of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232).
					104.Emergency immigration judge resources
				(a)DesignationNot later than 14 days after the date of the enactment of this Act, the Attorney General shall
			 designate up to 40 immigration judges, including through the hiring of
			 retired immigration judges or magistrate judges, or the reassignment of
			 current immigration judges, that are dedicated to conducting humane and
			 expedited inspection and screening for unaccompanied alien children under
			 section 235B of the Immigration and Nationality Act, as added by section
			 102.
				(b)RequirementThe Attorney General shall ensure that sufficient immigration judge resources are dedicated to the
			 purpose described in subsection (a) to comply with the requirement under
			 section 235B(b)(1) of the Immigration and Nationality Act.
				105.Protecting children from human traffickers, sex offenders, and other criminalsSection 235(c)(3) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(c)(3)) is amended—
				(1)in subparagraph (A), by inserting , including a mandatory biometric criminal history check before the period at the end; and
				(2)by adding at the end the following—
					
						(D)Prohibition on placement with sex offenders and human traffickers
							(i)In generalThe Secretary of Health and Human Services may not place an unaccompanied alien child in the
			 custody of an individual who has been convicted of—
								(I)a sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (42
			 U.S.C. 16911)); or
								(II)a crime involving a severe form of trafficking in persons (as defined in section 103 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)).
								(ii)Requirements of criminal background checkA biometric criminal history check under subparagraph (A) shall be based on a set of fingerprints
			 or other biometric identifiers and conducted through—
								(I)the Identification Division of the Federal Bureau of Investigation; and
								(II)criminal history repositories of all States that the individual lists as current or former
			 residences..
				IIBorder Security and Trade Facilitation
			201.DefinitionsIn this title:
				(1)Appropriate congressional committeesThe term appropriate congressional committees means—
					(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
					(B)the Committee on Homeland Security of the House of Representatives.
					(2)Cocaine removal effectiveness rateThe term cocaine removal effectiveness rate means the percentage that results from dividing the amount of cocaine removed by the Department of
			 Homeland Security’s maritime security components inside or outside a
			 transit zone, as the case may be, by the total documented cocaine flow
			 rate as contained in Federal drug databases.
				(3)Consequence delivery systemThe term Consequence Delivery System means the series of consequences applied to persons illegally entering the United States by the
			 Border Patrol to prevent illegal border crossing recidivism.
				(4)Got awayThe term got away means an illegal border crosser who, after making an illegal entry into the United States, is not
			 turned back or apprehended.
				(5)High traffic areasThe term high traffic areas means sectors along the northern and southern borders of the United States that are within the
			 responsibility of the Border Patrol that have the most illicit
			 cross-border activity, informed through situational awareness.
				(6)Illegal border crossing effectiveness rateThe term illegal border crossing effectiveness rate means the percentage that results from dividing the number of apprehensions and turn backs by the
			 number of apprehensions, turn backs, and got aways. The data used by the
			 Secretary of Homeland Security to determine such rate shall be collected
			 and reported in a consistent and standardized manner across all Border
			 Patrol sectors.
				(7)Major violatorThe term major violator means a person or entity that has engaged in serious criminal activities at any land, air, or sea
			 port of entry, including possession of illicit drugs, smuggling of
			 prohibited products, human smuggling, weapons possession, use of
			 fraudulent United States documents, or other offenses serious enough to
			 result in arrest.
				(8)Operational controlThe term operational control means a condition in which there is a not lower than 90 percent illegal border crossing
			 effectiveness rate, informed by situational awareness, and a significant
			 reduction in the movement of illicit drugs and other contraband through
			 such areas is being achieved.
				(9)Situational awarenessThe term situational awareness means knowledge and an understanding of current illicit cross-border activity, including
			 cross-border threats and trends concerning illicit trafficking and
			 unlawful crossings along the international borders of the United States
			 and in the maritime environment, and the ability to forecast future shifts
			 in such threats and trends.
				(10)Transit zoneThe term transit zone means the sea corridors of the western Atlantic Ocean, the Gulf of Mexico, the Caribbean Sea, and
			 the eastern Pacific Ocean through which undocumented migrants and illicit
			 drugs transit, either directly or indirectly, to the United States.
				(11)Turn backThe term turn back means an illegal border crosser who, after making an illegal entry into the United States, returns
			 to the country from which such crosser entered.
				202.Border security results
				(a)In generalNot later than 90 days after the date of the enactment of this Act, every 180 days thereafter until
			 the Comptroller General of the United States reports on the results of the
			 review described in section 203(k)(2)(B), and annually after the date of
			 such report, the Secretary of Homeland Security shall submit a report to
			 the appropriate congressional committees and the Government Accountability
			 Office that—
					(1)assesses and describes the state of situational awareness and operational control; and
					(2)identifies the high traffic areas and the illegal border crossing effectiveness rate for each
			 sector along the northern and southern borders of the United States that
			 are within the responsibility of the Border Patrol.
					(b)GAO reportNot later than 90 days after receiving the initial report required under subsection (a), the
			 Comptroller General of the United States shall submit a report to the
			 appropriate congressional committees regarding the verification of the
			 data and methodology used to determine high traffic areas and the illegal
			 border crossing effectiveness rate.
				203.Strategy to achieve situational awareness and operational control of the border
				(a)Strategy To secure the borderNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit, to the appropriate congressional committees, a
			 comprehensive strategy for—
					(1)gaining and maintaining situational awareness and operational control of high traffic areas not
			 later than 2 years after the date of the submission of the implementation
			 plan required under subsection (c); and
					(2)gaining and maintaining operational control along the Southwest border of the United States not
			 later than 5 years after such date of submission.
					(b)Contents of strategyThe strategy required under subsection (a) shall include a consideration of the following:
					(1)An assessment of principal border security threats, including threats relating to the smuggling and
			 trafficking of humans, weapons, and illicit drugs.
					(2)Efforts to analyze and disseminate border security and border threat information between the border
			 security components of the Department of Homeland Security and with other
			 appropriate Federal departments and agencies with missions associated with
			 the border.
					(3)Efforts to increase situational awareness, in accordance with privacy, civil liberties, and civil
			 rights protections, including—
						(A)surveillance capabilities developed or utilized by the Department of Defense, including any
			 technology determined to be excess by the Department of Defense; and
						(B)use of manned aircraft and unmanned aerial systems, including camera and sensor technology deployed
			 on such assets.
						(4)Efforts to detect and prevent terrorists and instruments of terrorism from entering the United
			 States.
					(5)Efforts to ensure that any new border security technology can be operationally integrated with
			 existing technologies in use by the Department of Homeland Security.
					(6)An assessment of existing efforts and technologies used for border security and the effect of such
			 efforts and technologies on civil rights, private property rights, privacy
			 rights, and civil liberties.
					(7)Technology required to maintain, support, and enhance security and facilitate trade at ports of
			 entry, including nonintrusive detection equipment, radiation detection
			 equipment, biometric technology, surveillance systems, and other sensors
			 and technology that the Secretary of Homeland Security determines to be
			 necessary.
					(8)Operational coordination of the border security components of the Department of Homeland Security.
					(9)Lessons learned from Operation Jumpstart and Operation Phalanx.
					(10)Cooperative agreements and information sharing with State, local, tribal, territorial, and other
			 Federal law enforcement agencies that have jurisdiction on the northern or
			 southern borders, or in the maritime environment.
					(11)Border security information received from consultation with—
						(A)State, local, tribal, and Federal law enforcement agencies that have jurisdiction on the northern
			 or southern border, or in the maritime environment; and
						(B)border community stakeholders (including through public meetings with such stakeholders), including
			 representatives from border agricultural and ranching organizations and
			 representatives from business and civic organizations along the northern
			 or southern border.
						(12)Agreements with foreign governments that support the border security efforts of the United States,
			 including coordinated installation of standardized land border inspection
			 technology, such as license plate readers and RFID readers.
					(13)Staffing requirements for all border security functions.
					(14)A prioritized list of research and development objectives to enhance the security of the
			 international land and maritime borders of the United States.
					(15)An assessment of training programs, including training programs regarding—
						(A)identifying and detecting fraudulent documents;
						(B)protecting the civil, constitutional, human, and privacy rights of individuals;
						(C)understanding the scope of enforcement authorities and the use of force policies;
						(D)screening, identifying, and addressing vulnerable populations, such as children and victims of
			 human trafficking; and
						(E)social and cultural sensitivity toward border communities.
						(16)Local crime indices of municipalities and counties along the southern border.
					(17)An assessment of how border security operations affect crossing times.
					(18)Resources and other measures that are necessary to achieve a 50-percent reduction in the average
			 wait times of commercial and passenger vehicles at international land
			 ports of entry along the southern border and the northern border.
					(19)Metrics required under subsections (e), (f), and (g).
					(c)Implementation plan
					(1)In generalNot later than 90 days after the submission of the strategy required under subsection (a), the
			 Secretary of Homeland Security shall submit, to the appropriate
			 congressional committees and to the Government Accountability Office, an
			 implementation plan for each of the border security components of the
			 Department of Homeland Security to carry out such strategy.
					(2)Contents of planThe implementation plan required under paragraph (1) shall—
						(A)specify what protections will be put in place to ensure that staffing and resources necessary for
			 the maintenance of operations at ports of entry are not diverted to the
			 detriment of such operations in favor of operations between ports of
			 entry; and
						(B)include—
							(i)an integrated master schedule and cost estimate, including lifecycle costs, for the activities
			 contained in such implementation plan; and
							(ii)a comprehensive border security technology plan to improve surveillance capabilities that includes—
								(I)a documented justification and rationale for technology choices;
								(II)deployment locations;
								(III)fixed versus mobile assets;
								(IV)a timetable for procurement and deployment;
								(V)estimates of operation and maintenance costs;
								(VI)an identification of any impediments to the deployment of such technologies; and
								(VII)estimates of the relative cost effectiveness of various border security strategies and operations,
			 including—
									(aa)the deployment of personnel and technology; and
									(bb)the construction of new physical and virtual barriers.
									(3)Government accountability office reviewNot later than 90 days after receiving the implementation plan in accordance with paragraph (1),
			 the Comptroller General of the United States shall submit an assessment of
			 such plan to the appropriate congressional committees a report on such
			 plan.
					(d)Periodic updatesNot later than 180 days after the submission of each Quadrennial Homeland Security Review required
			 under section 707 of the Homeland Security Act of 2002 (6 U.S.C. 347)
			 beginning with the first such Review that is due after the implementation
			 plan is submitted under subsection (c), the Secretary of Homeland Security
			 shall submit, to the appropriate congressional committees, an updated—
					(1)strategy under subsection (a); and
					(2)implementation plan under subsection (c).
					(e)Metrics for securing the border between ports of entryNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall implement metrics, informed by situational awareness, to
			 measure the effectiveness of security between ports of entry, including—
					(1)an illegal border crossing effectiveness rate, informed by situational awareness;
					(2)an illicit drugs seizure rate, which measures the amount and type of illicit drugs seized by the
			 Border Patrol in any fiscal year compared to an average of the amount and
			 type of illicit drugs seized by the Border Patrol for the immediately
			 preceding 5 fiscal years;
					(3)a cocaine seizure effectiveness rate, which shall be measured by calculating the percentage of the
			 total documented cocaine flow rate (as contained in Federal drug
			 databases) that is seized by the Border Patrol;
					(4)estimates, using alternative methodologies, including recidivism data, survey data, known-flow
			 data, and technologically measured data, of—
						(A)total attempted illegal border crossings;
						(B)total deaths and injuries resulting from such attempted illegal border crossings;
						(C)the rate of apprehension of attempted illegal border crossers; and
						(D)the inflow into the United States of illegal border crossers who evade apprehension; and
						(5)estimates of the impact of the Border Patrol’s Consequence Delivery System on the rate of
			 recidivism of illegal border crossers.
					(f)Metrics for securing the border at ports of entry
					(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall implement metrics, informed by situational awareness, to
			 measure the effectiveness of security at ports of entry, which shall
			 include—
						(A)an inadmissible border crossing rate, which measures the number of known inadmissible border
			 crossers who are apprehended, excluding those border crossers who
			 voluntarily withdraw their applications for admission, against the total
			 estimated number of inadmissible border crossers U.S. Customs and Border
			 Protection fails to apprehend;
						(B)an illicit drugs seizure rate, which measures the amount and type of illicit drugs seized by U.S.
			 Customs and Border Protection in any fiscal year compared to an average of
			 the amount and type of illicit drugs seized by U.S. Customs and Border
			 Protection for the immediately preceding 5 fiscal years;
						(C)a cocaine seizure effectiveness rate, which shall be measured by calculating the percentage of the
			 total documented cocaine flow rate (as contained in Federal drug
			 databases) that is seized by U.S. Customs and Border Protection;
						(D)estimates, using alternative methodologies, including survey data and randomized secondary
			 screening data, of—
							(i)total attempted inadmissible border crossers;
							(ii)the rate of apprehension of attempted inadmissible border crossers; and
							(iii)the inflow into the United States of inadmissible border crossers who evade apprehension;
							(E)the number of infractions related to personnel and cargo committed by major violators who are
			 apprehended by U.S. Customs and Border Protection at ports of entry, and
			 the estimated number of such infractions committed by major violators who
			 are not so apprehended; and
						(F)a measurement of how border security operations affect crossing times.
						(2)Covert testingThe Inspector General of the Department of Homeland Security shall carry out covert testing at
			 ports of entry and submit to the Secretary of Homeland Security and the
			 appropriate congressional committees a report that contains the results of
			 such testing. The Secretary shall use such results to inform activities
			 under this subsection.
					(g)Metrics for securing the maritime borderNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall implement metrics, informed by situational awareness, to
			 measure the effectiveness of security in the maritime environment, which
			 shall include—
					(1)an estimate of the total number of undocumented migrants the Department of Homeland Security’s
			 maritime security components fail to interdict;
					(2)an undocumented migrant interdiction rate, which measures the number of undocumented migrants
			 interdicted against the total estimated number of undocumented migrants
			 the Department of Homeland Security’s maritime security components fail to
			 interdict;
					(3)an illicit drugs removal rate, which measures the amount and type of illicit drugs removed by the
			 maritime security components of the Department of Homeland Security inside
			 a transit zone in any fiscal year compared to an average of the amount and
			 type of illicit drugs removed by such components inside a transit zone for
			 the immediately preceding 5 fiscal years;
					(4)an illicit drugs removal rate, which measures the amount of illicit drugs removed by the maritime
			 security components of the Department of Homeland Security outside a
			 transit zone in any fiscal year compared to an average of the amount of
			 illicit drugs removed by such components outside a transit zone for the
			 immediately preceding 5 fiscal years;
					(5)a cocaine removal effectiveness rate inside a transit zone;
					(6)a cocaine removal effectiveness rate outside a transit zone; and
					(7)a response rate which measures the Department of Homeland Security’s ability to respond to and
			 resolve known maritime threats, both inside and outside a transit zone, by
			 placing assets on-scene, compared to the total number of events with
			 respect to which the Department has known threat information.
					(h)Collaboration and consultation
					(1)In generalThe Secretary of Homeland Security shall collaborate with the head of a national laboratory within
			 the Department of Homeland Security laboratory network with expertise in
			 border security and the head of a border security university-based center
			 within the Department of Homeland Security centers of excellence network
			 to develop, and ensure the suitability and statistical validity of, the
			 metrics required under subsections (e), (f), and (g).
					(2)Recommendations relating to certain other metricsIn carrying out paragraph (1), the head of the national laboratory and the head of a border
			 security university-based center shall make recommendations to the
			 Secretary of Homeland Security for other suitable metrics that may be used
			 to measure the effectiveness of border security.
					(3)ConsultationIn addition to the collaboration described in paragraph (1), the Secretary shall also consult with
			 the Governors of every border State and the representatives of the Border
			 Patrol and U.S. Customs and Border Protection regarding the development of
			 the metrics required under subsections (e), (f), and (g).
					(i)Evaluation by the Government Accountability Office
					(1)In generalThe Secretary of Homeland Security shall provide the Government Accountability Office with the data
			 and methodology used to develop the metrics implemented under subsections
			 (e), (f), and (g).
					(2)ReportNot later than 270 days after receiving the data and methodology referred to in paragraph (1), the
			 Comptroller General of the United States shall submit a report to the
			 appropriate congressional committees on the suitability and statistical
			 validity of such data and methodology.
					(j)Certifications and reports relating to operational control
					(1)By the secretary of homeland security
						(A)Two yearsIf the Secretary of Homeland Security determines that situational awareness and operational control
			 of high traffic areas have been achieved not later than 2 years after the
			 date of the submission of the implementation plan required under
			 subsection (c), the Secretary shall submit an attestation of such
			 achievement to the appropriate congressional committees and the
			 Comptroller General of the United States.
						(B)Five yearsIf the Secretary of Homeland Security determines that operational control along the southwest
			 border of the United States has been achieved not later than 5 years after
			 the date of the submission of the implementation plan required under
			 subsection (c), the Secretary shall submit an attestation of such
			 achievement to the appropriate congressional committees and the
			 Comptroller General of the United States.
						(C)Annual updatesEvery year beginning with the year after the Secretary of Homeland Security submits the attestation
			 under subparagraph (B), if the Secretary determines that operational
			 control along the southwest border of the United States is being
			 maintained, the Secretary shall submit an attestation of such maintenance
			 to the appropriate congressional committees and the Comptroller General of
			 the United States.
						(2)By the comptroller general
						(A)ReviewsThe Comptroller General of the United States shall review and assess the attestations of the
			 Secretary of Homeland Security under subparagraphs (A), (B), and (C) of
			 paragraph (1).
						(B)ReportsNot later than 120 days after conducting the reviews described in subparagraph (A), the Comptroller
			 General of the United States shall submit a report on the results of each
			 such review to the appropriate congressional committees.
						(k)Failure To achieve situational awareness or operational controlIf the Secretary of Homeland Security determines that situational awareness, operational control,
			 or both, as the case may be, has not been achieved by the dates referred
			 to in subparagraphs (A) and (B) of subsection (j)(1), as the case may be,
			 or if the Secretary determines that operational control is not being
			 annually maintained pursuant to subparagraph (C) of such subsection, the
			 Secretary shall, not later than 60 days after such dates, submit a report
			 to the appropriate congressional committees that—
					(1)describes why situational awareness or operational control, or both, as the case may be, was not
			 achieved; and
					(2)includes a description of impediments incurred, potential remedies, and recommendations to achieve
			 situational awareness, operational control, or both, as the case may be.
					(l)Government accountability office report on border security duplication and cost effectivenessNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a report to the appropriate congressional
			 committees that addresses—
					(1)areas of overlap in responsibilities within the border security functions of the Department of
			 Homeland Security; and
					(2)the relative cost effectiveness of border security strategies, including deployment of additional
			 personnel and technology, and construction of virtual and physical
			 barriers.
					(m)ReportsNot later than 60 days after the date of the enactment of this Act and annually thereafter, the
			 Secretary of Homeland Security shall submit a report to the appropriate
			 congressional committees that contains—
					(1)a resource allocation model for current and future year staffing requirements that includes—
						(A)optimal staffing levels at all land, air, and sea ports of entry; and
						(B)an explanation of U.S. Customs and Border Protection methodology for aligning staffing levels and
			 workload to threats and vulnerabilities and their effects on cross border
			 trade and passenger travel across all mission areas;
						(2)detailed information on the level of manpower available at all land, air, and sea ports of entry
			 and between ports of entry, including the number of canine and
			 agricultural specialists assigned to each such port of entry;
					(3)detailed information that describes the difference between the staffing the model suggests and the
			 actual staffing at each port of entry and between the ports of entry; and
					(4)detailed information that examines the security impacts and competitive impacts of entering into a
			 reimbursement agreement with foreign governments for U.S. Customs and
			 Border Protection preclearance facilities.
					204.Prohibition on land border crossing fee studyThe Secretary of Homeland Security may not conduct any study relating to the imposition of a border
			 crossing fee for pedestrians or passenger vehicles at land ports of entry
			 along the southern border or the northern border of the United States.
			205.Border security resources
				(a)Equipment and technology enhancementsConsistent with the Southern Border Security Strategy required under section 203, the Secretary of
			 Homeland Security, in consultation with the Commissioner of U.S. Customs
			 and Border Protection, shall upgrade existing technological assets and
			 equipment, and procure and deploy additional technological assets and
			 equipment on the southern border.
				(b)Physical and tactical infrastructure improvements
					(1)Construction, upgrade, and acquisition of border control facilitiesConsistent with the Southern Border Security Strategy required under section 203, the Secretary,
			 shall upgrade existing physical and tactical infrastructure of the
			 Department of Homeland Security, and construct and acquire additional
			 physical and tactical infrastructure on the southern border, including the
			 following:
						(A)U.S. Border Patrol stations.
						(B)U.S. Border Patrol checkpoints.
						(C)Forward operating bases.
						(D)Monitoring stations.
						(E)Mobile command centers.
						(F)Land border port of entry improvements.
						(G)Other necessary facilities, structures, and properties.
						(c)Customs and border protection personnel enhancements
					(1)Additional officersConsistent with the Southern Border Security Strategy required under section 203, the Secretary is
			 authorized to increase the number of trained active-duty U.S. Customs and
			 Border Protection officers deployed on the southern border, including—
						(A)officers serving in the Office of the Border Patrol;
						(B)officers serving in the Office of Air and Marine; and
						(C)officers serving in the Office of Field Operations, including officers stationed at land border
			 ports of entry.
						(2)Expedited training and deployment authorityWhen exercising authority under this section, the Secretary is authorized—
						(A)to conduct enhanced recruiting operations for U.S. Customs and Border Protection personnel;
						(B)to conduct additional training academies for U.S. Customs and Border Protection personnel; and
						(C)to promulgate regulations allowing for the expedited training of U.S. Customs and Border Protection
			 personnel.
						(d)National Guard support for operations
					(1)In generalAmounts authorized to be appropriated under this section may be expended, with the approval of the
			 Secretary of Defense and the Secretary of Homeland Security, for the
			 Governor of a State to order any units or personnel of the National Guard
			 of such State to perform operations and missions under section 502(f) of
			 title 32, United States Code, on the southern border.
					(2)Assignment of operations and missions
						(A)In generalNational Guard units and personnel deployed under paragraph (1) may be assigned such operations,
			 including missions specified in paragraph (3), as may be necessary to
			 provide assistance for operations on the southern border.
						(B)Nature of dutyThe duty of National Guard personnel performing operations and missions described in subparagraph
			 (A) shall be full-time duty under title 32, United States Code.
						(3)Range of operations and missionsThe operations and missions assigned under paragraph (2) shall include the temporary authority—
						(A)to provide assistance for law enforcement, including the interdiction of human trafficking, illicit
			 drugs, and contraband crossing the border;
						(B)to assist in the provision of humanitarian relief;
						(C)to increase ground-based mobile surveillance systems;
						(D)to deploy additional unmanned aerial systems and manned aircraft sufficient to maintain continuous
			 surveillance of the southern border;
						(E)to deploy and provide capability for radio communications interoperability between U.S. Customs and
			 Border Protection and State, local, and tribal law enforcement agencies;
						(F)to construct checkpoints along the southern border to bridge the gap to long-term permanent
			 checkpoints;
						(G)to provide assistance to U.S. Customs and Border Protection, particularly in rural, high-trafficked
			 areas, as designated by the Commissioner of U.S. Customs and Border
			 Protection;
						(H)to enhance law enforcement rotary wing operations supporting quick reaction forces, medical air
			 evacuations, and incident awareness and assessment operations; and
						(I)to provide equipment and training to law enforcement agencies.
						(4)Materiel and logistical supportThe Secretary of Defense shall deploy such materiel and equipment and logistical support as may be
			 necessary to ensure success of the operations and missions conducted by
			 the National Guard under this subsection.
					(5)Exclusion from national guard personnel strength limitationsNational Guard personnel deployed under paragraph (1) shall not be included in—
						(A)the calculation to determine compliance with limits on end strength for National Guard personnel;
			 or
						(B)limits on the number of National Guard personnel that may be placed on active duty for operational
			 support under section 115 of title 10, United States Code.
						(6)FundingThere are authorized to be appropriated for fiscal years 2014 and 2015 such sums as may be
			 necessary to carry out this subsection.
					(e)State and local assistance
					(1)In generalThe Federal Emergency Management Agency shall enhance law enforcement preparedness, humanitarian
			 responses, and operational readiness along the southern border through
			 Operation Stonegarden.
					(2)Grants and reimbursements
						(A)In generalFor purposes of paragraph (1), amounts made available under this section shall be allocated for
			 grants and reimbursements to State and local governments in Border Patrol
			 Sectors on the southern border for personnel, overtime, travel, costs
			 related to combating illegal immigration and drug smuggling, and costs
			 related to providing humanitarian relief to unaccompanied alien children
			 who have entered the United States.
						(B)Funding for state and local governmentsAllocations for grants and reimbursements to State and local governments under this paragraph shall
			 be made by the Federal Emergency Management Agency through a competitive
			 process.
						(3)FundingThere are authorized to be appropriated for fiscal years 2014 and 2015 such sums as may be
			 necessary to carry out this subsection.
					
